PER CURIAM.
We affirm the judgments and sentences in this case, including the departure from the sentencing guidelines. See Bunney v. State, 579 So.2d 880 (Fla. 2d DCA 1991). As in Bunney, we certify to the Florida Supreme Court the following question of great public importance:
IN SENTENCING FOR A FELONY WHERE THERE IS A CONTEMPORANEOUS CONVICTION OF AN UNS-CORED CAPITAL FELONY, IS IT PROPER TO DEPART BASED ON THE DEFENDANT’S CAPITAL CONVICTION WHEN THE APPLICABLE GUIDELINES PROVIDE THAT VICTIM INJURY IS SCOREABLE?
CAMPBELL, A.C.J., and LEHAN and HALL, JJ., concur.